Title: To Benjamin Franklin from Valltravers, 14 October 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


  Sir!
  Rockhall, at Bienne, in Switzerland, Octr. 14th.1778.
Apprehensive, by Your Excellency’s Silence to my last Letter, of Augt. 25th., as well as to my three preceding Letters therein mentioned, of their not being as wellcome as heretofore, I shall cease troubling Yr. Excy. with my perhaps impertinent Zeal, For the good Cause which You so gloriously defend; and confine it to my sincere Wishes for its speedy Triumph over its unrelenting Ennemies, with consolidated Liberty, Peace and Prosperity. It is not without Regret, that I percieve my good offices, for bringing on a happy Union of Friendship, between Yr. 13. confederate States, and our 13. Cantons, on those Principles, I had the Honor to lay before Your Excellency in my last, thwarted at Paris by my Ennemies, and by their Malice and Illwill, entirely Frustrated; as I could rationally promise myself a good success, with manÿ mutual advantages.
I am sorry your Troubles are not yet over. New Efforts are preparing against your Independency, by sea and by Land, which, it is to be hoped, will equally prove abortive, and defeated by yr. powerfull allies. That Liberty, Sir, which I have enjoyed this Twelvemonth past, and which I have been so desirous of sacrificing to Your Excellcy’s, and to Your Country’s service, is not likely to continue much longer. Endless Delays, and Difficulties, in calling in my many pecuniary advances, both to the Court I have so liberally served these ten Years past, and to several reputed Friends by their Professions, have rendered my Situation here very uncomfortable; and will oblige me soon to contract new Engagements, if not called forth by my two worthy Friends and Patrons, Your Excellency, and the present President Laurence, to dedicate my Time, and my Labours to the great Cause of the Liberties of Mankind, under Your Commands and Directions.
The inclosed Letter, on the Reception of which the Happiness of a worthy Family depends, craves Yr. Excy.’s Kind Protection. Col. Minning I suppose very well known to Presidt. Laurence, who, I flatter myself, will see it put into the best and safest Channel of Dispatch.
The swiss have newly advanced considerable Summs of Money to the Duke of Deux Ponts, and to the Elector of Saxony in support of their Defence against the Emperor. Why does not the American Congress avail itself, of our good Will towards its noble Struggle for solid Liberty? Yr. Paper-currency, You see, will not suffice, unsupported with cash and Credit! But I forget my incroaching too much upon Yr. Excy’s Time, and adding still more to my former Indiscretions. I therefore conclude with never ceasing Prayers for Yr. Excy’s Preservation, and best Success in yr. arduous Labors! And remain most respectfully Sir! Your Excellency’s Most humbly devoted Servant
Rh. Valltravers.
Dr. F——n.
 
Notation: Valtravers Rockhall 24. 8bre. 1778.
